Citation Nr: 0610790	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  96-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to service connection for spondylolysis at L5 
with spondylolisthesis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 5, 1970, to 
April 23, 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 decision of the RO 
that declined to reopen a claim of entitlement to service 
connection for spondylolysis at L5 with spondylolisthesis.  
The veteran timely appealed.

In September 1999, the Board found new and material evidence 
to reopen the veteran's claim and remanded this matter for 
additional development. 

In a February 2002 decision the Board denied service 
connection for spondylolysis at L5 with spondylolisthesis.

The veteran appealed the February 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a January 2003 Joint Motion for Remand, the parties moved 
to vacate the Board decision and remand the case to the Board 
based on the absence of notice require by the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Court granted the motion.  
Thereafter, the case was returned to the Board.

In August 2003 and in June 2005, the Board remanded the 
matter for additional development.


FINDINGS OF FACT

1.  Spondylolysis at L5 was initially identified in service 
and did not clearly and unmistakably pre-exist service. 

2.  The veteran has current residuals of spondylolisthesis, 
which developed as the result of the spondylolysis first 
shown in service.


CONCLUSION OF LAW

The criteria for service connection for spondylolysis at L5 
with spondylolisthesis are met.  38 U.S.C.A. §§ 1131, 1132, 
1137, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  Cf. Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

II.  Analysis

Service connection will be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d).

Service connection or aggravation of certain chronic diseases 
may be presumed if such diseases are manifested to a 
compensable degree within a year of a veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309; Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).  The 
presumption is not applicable in this case because the 
veteran had less than 90 days of service.  38 U.S.C.A. 
§ 1112(a).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002). 

The veteran's service medical records include a June 1969 
pre-induction examination, which noted a defect or disability 
of the veteran's spine described as juvenile epiphysitis.  On 
a "Report of Medical History" completed by the veteran in 
June 1969, he reported recurrent back pain.  The examiner 
noted epiphysitis at L5 and possible early Marie Strumpell 
disease.

X-rays taken after induction in February 1970 revealed a 
Schmorl's node of the fifth lumbar vertebra and questionable 
narrowing of the L4-L5 interspace.  The examiner diagnosed 
chronic low back syndrome. 

In March 1970, the Orthopedic Clinic concluded that the 
veteran had a defect or disability of the spine, noted as 
spondylolysis of L5 without spondylolisthesis, and that he 
was not medically qualified for induction.

On a "Report of Medical History" completed by the veteran 
in March 1970, he again reported recurrent back pain.  The 
examiner noted that the veteran had low back pain for the 
past four-to-five years.

In October 1994, the veteran testified that he started having 
problems with his back during the first few days of active 
service in February 1970, after doing calisthenics and 
physical activities.  His record of physical profile 
initially changed from a Level 1 to a Level 2.  In March 
1970, his physical profile record is shown as a Level 3.

The veteran also testified that, while doing push-ups, his 
drill instructor stamped the heel of his foot into the center 
of the veteran's lower back, causing extreme pain.  The Board 
notes, however, that service medical records reflect neither 
injury nor trauma to the veteran's spine during active 
service.

The post-service medical records first show findings of 
slight spondylolisthesis at L5 in the mid-1990's, plus 
additional degenerative changes.  The veteran subsequently 
underwent surgery for grade 1 spondylolisthesis, resulting in 
status-post L5-S1 fusion.

An April 2001 VA examiner noted that spondylolysis was a 
gradual process that occurred over a long period of time.  
The examiner reviewed the veteran's medical records, and 
found no evidence of an acute injury in service.  The 
examiner concluded that the veteran's spondylolisthesis, 
which led to his surgery, was due to the spondylolysis and 
that spondylolysis had pre-existed service.

In an August 2005 addendum, the same VA examiner found that 
there was no evidence that the veteran's disease process 
progressed or even existed during his military service.  The 
examiner also opined that spondylosis had not pre-existed 
service, and had been identified in February 1970.  The 
examiner could not say when the spondylosis had begun.  He 
did repeat that the spondylosis was a precursor of 
spondylolisthesis.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The record clearly documents current residuals of 
spondylolisthesis.  Thus the element of a current disability 
is satisfied.

There is some confusion in the record as to whether there was 
inservice incurrence or aggravation of a disease or injury.  
The VA examiner has offered contradictory opinions in this 
regard.  His April 2001 opinion seems to say that spondylosis 
pre-existed service and was not aggravated therein.  His 
August 2005 addendum says that spondylosis did not pre-exist 
service and was identified on X-ray examination during 
service in February 2005.  These opinions show that that 
there is not clear and unmistakable evidence that spondylosis 
pre-existed service.  Inasmuch as spondylosis was identified 
in service and did not pre-exist service, the element of 
inservice incurrence is satisfied.

The VA examiner has been consistent in concluding that the 
current spondylolisthesis resulted from spondylosis.  There 
are no competent opinions to the contrary.  The evidence 
therefore is in favor of finding a link between the inservice 
spondylosis and the current residuals of spondylolisthesis.

Because all three elements for service connection have been 
satisfied, the claim is allowed.  


ORDER

Service connection for spondylolysis at L5 with 
spondylolisthesis is granted.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


